Title: To George Washington from Robert Hanson Harrison, 26 February 1775
From: Harrison, Robert Hanson
To: Washington, George

 

Dear Sir
Alexandria Feby 26. 1775

Your favor of the 24 I received, and having Examined the Record furnished by Mr Wagener, I find it is so full, and contains so clear a state of ⟨mutilated⟩ proceedings, which have been had in the Cause, from the Original Writ, down to the Execution & Sheriffs Return thereupon, that I cannot say any thing that will give you or Mr Pendleton a clearer Idea or conception of the matter: he will discover from the Extraordinary motion made about Entering Special Bail when the suit was first called the Errors filed upon obtaining a Verdict to arrest the Judgement, & finally the Injunction in Chancery, that the Doctor and his Counsel have practised every possible ⟨mutilated⟩euvre to defer the payment of the money ⟨wh⟩ich Justice & Generosity call upon him ⟨mutilated⟩dly for. Mr Pendleton will procure from ⟨the⟩ Secretaries Office a Copy of his Bill in order ⟨to⟩ have your & Mr Fairfax’s Answer drawn ⟨w⟩hich I flatter myself will do away every ⟨mutilated⟩arge of Equity he may have Suggested, I am sure It will, for in this case he can have none. I am D. Sir with great regard Your obligd Servt

Rob. H. Harrison


P.S. Should the Answer be drawn here It will be necessary to have these Proceedings. Yrs R.H.H.

